Citation Nr: 1044311	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  05-29 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include major depressive disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1993 to April 1995. 

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from a September 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which reopened and denied a claim for service connection for 
severe posttraumatic stress disorder (PTSD.)  In March 2009, the 
Board reopened the claim and remanded it for further development.  
The Board is satisfied that there has been substantial compliance 
with the remand directives and the Board may proceed with review 
of the issues decided herein.  Stegall v. West, 11 Vet. App. 268 
(1998).  


FINDING OF FACT

The Veteran is diagnosed with major depressive disorder which is 
shown by competent medical evidence to be related to service.


CONCLUSION OF LAW

The criteria for service connection for major depressive disorder 
are met.  38 U.S.C.A. §§ 1110, 1131, 1112, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for an Acquired Psychiatric Disorder

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110.  In order to prevail on the issue of service 
connection there must be competent evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and competent evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

The Board must assess the credibility and weight of all the 
evidence to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant.  Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have the 
same probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a determinative 
issue, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is seeking service connection for an acquired 
psychiatric disorder, which she contends results from sexual 
trauma she suffered in the summer of 1994.  Service treatment 
records reflect that she sought psychiatric treatment in 
September 1994, when she presented with depressed mood and 
complained of relationship problems, severe stress at work, and 
frequent crying.  The evidence also includes a statement from the 
Veteran's mother that her daughter told her about the sexual 
assault when it happened.  The Veteran was discharged early due 
to multiple minor infractions, which appear from the documentary 
record to have begun in June 1994.  

The claims file includes evidence collected by the United States 
Air Force Office of Special Investigations (AFOSI) showing that 
the Veteran reported having been raped at Bolling Air Force Base 
in June 1994.  The AFOSI conducted an investigation and concluded 
that, while a sexual encounter had taken place, no crime had been 
committed.  

VA treatment records reflect that the Veteran sought treatment in 
November 2000 for issues relating to a military sexual trauma.  
She was initially assessed as having severe major depressive 
disorder and severe PTSD.  She was afforded a VA psychiatric 
evaluation in September 2001, in which mild PTSD, anxiety and 
depression were diagnosed.  In January 2003, a mood disorder was 
diagnosed, and in March 2003, she was assessed as having bipolar 
disorder.  Private treatment records indicate that the Veteran 
sought emergency treatment in April 2004 for depression and 
suicidal thoughts.  A VA treatment note dated in June 2005 notes 
that the Veteran had recurrent major depression but she did not 
meet the criteria for PTSD according to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, (DSM-IV), 
of the American Psychiatric Association.  During a November 2007, 
the Veteran was diagnosed with PTSD, bipolar disorder, and 
cocaine dependence in remission.  After reviewing the service 
records, the examiner opined that the Veteran's PTSD was more 
likely related to incidents of sexual assault which occurred 
before and after service, since the AFOSI had determined that the 
in-service incident was consensual.  The claims file contains a 
May 2008 letter from the Veteran's VA psychiatrist stating that 
she is permanently disabled due to bipolar disorder and severe 
PTSD.  

Pursuant to the Board's remand instructions, the Veteran was 
afforded a VA psychiatric evaluation in November 2009.  The 
examiner reviewed the claims file, elicited a thorough history 
from the Veteran, and administered several diagnostic 
evaluations.  In addition to the sexual trauma she experienced in 
service, the Veteran described incidents of sexual assault before 
and after service, as well as physical and verbal abuse by her 
stepfather and a history of substance abuse.  She reported a 
number of stressful situations since service, including chronic 
homelessness, inability to maintain employment, legal 
difficulties, and loss of custody of her children.  

The examiner noted that the Veteran met the DSM-IV criteria for 
PTSD; however, she opined that the condition is not likely due to 
sexual assault in service.  Rather, she stated, it is more likely 
that the Veteran's chronic PTSD symptoms are due to pre-military 
risk factors, including an unstable home environment, and post-
military events, which "rendered her vulnerable to developing 
PTSD symptoms and Major Depression."  She also diagnosed bipolar 
disorder, which appeared to manifest after service.  

The examiner stated that the Veteran meets the criteria for major 
depression which had worsened over time.  She noted that this is 
consistent with repeated traumas and instability, and she stated 
that the episode of major depression in 1994 "may very well have 
been triggered by [the Veteran's] turmoil in the military in 
regard to the sexual encounter," which in turn may have "tapped 
into her childhood trauma of physical and emotional abuse."  She 
concluded, however, that "since the military sexual trauma has 
not been established," it is more likely that the major 
depression of October 1994 was caused by other underlying pre-
existing psychological factors.  

After carefully reviewing the relevant evidence, the Board 
concludes that the Veteran's major depressive disorder is related 
to service.  The evidence establishes that she has a current 
diagnosis of major depressive disorder, and the statements of the 
VA examiner who evaluated her in November 2009 indicate that this 
is the same condition which manifested in service in October 
1994.  The VA examiner acknowledges that an encounter such as the 
Veteran described may have "triggered" major depression, and 
her express rationale for denying service connection is that 
"the military sexual trauma has not been established."  

Unlike PTSD, a diagnosis of major depression does not require a 
precipitating stressor that must be objectively confirmed in 
order to establish service connection.  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304.  Furthermore, in the present case, 
the evidence does establish that the Veteran experienced a 
disturbing sexual encounter in service.  She has consistently 
reported that she was confused and distressed by the incident she 
experienced in service, and her mother's letter confirms that she 
initially described the incident as an "assault."  Even though 
it was ultimately determined that no crime had been committed, it 
is nonetheless conceivable that the Veteran was traumatized by 
the event.  Thus, the examiner's opinion appears to rest on an 
erroneous premise.  But for this misconception, all of the 
elements of a service connection claim are met.  Therefore, the 
Board finds that the evidence is at least in equipoise, and, 
affording the Veteran the benefit of the doubt, service 
connection for major depressive disorder is granted.



Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  With regard to 
the issue decided herein, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.   


ORDER

Service connection for major depressive disorder is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


